Lawrence, Judge:
The proper statutory value of certain hollow-ware, table knives, and sterling silver articles forms the subject of this appeal for a reappraisement.
The parties hereto have submitted the case for decision upon a stipulation of fact wherein it was agreed that the market value or the price at the time of exportation of the imported merchandise to the United States, at which such or similar merchandise was freely offered for sale for home consumption to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition packed ready for shipment to the United States is set forth in schedule “A,” attached hereto and made a part of this decision. It was further stipulated and agreed that there was no higher export value, as defined in section 402 (d) of the Tariff Act of 1930 (19 U. S. C. § 1402 (d)), for the merchandise herein at the time of exportation.
Upon the agreed facts, I find that foreign value, as that value is defined in section 402 (c) of said act, as amended by the Customs Administrative Act of 1938 (19 U. S. C. § 1402 (c)), is the proper basis for determining the value of the hollowware, table knives, and sterling silver articles in issue, and that said value is set forth in schedule “A,” attached to and made part of this decision.
Judgment will be entered accordingly.
*480Schedule “A”

Currency of Great Britain £ Sh. Pee.

18 Punch Bowls, No. 3425/14", chased_each 0 158 6
6 Trays, No. 8153/19", chased_ “ 0 116 0
144 Punch Cups, No. 9096_ “ 0 16 0
12 Gallery Trays, No. 3621/20", chased__ “ 0 88 0
15 Gallery Trays, No. 3436/24", chased_ “ 0 120 0
4 Gallery Trays, No. 3436/22", chased_ “ 0 104 0
3 Meat Platters, No. 3443/21",_ “ 0 167 0
12 Gallery Trays, No. 3436/18", chased_ “ 0 78 6
12 Gallery Trays, No. 3436/16", chased_ “ 0 69 0
12 Gallery Trays, No. 3436/14", chased_ “ 0 59 0
12 Trays, No. 3461/24"__ “ 0 183 0
1 Lazy Susan, No. 3001, Round_ “ 57 15 0
1 Lazy Susan, No. 3001, Round Fluted._ “ 57 15 0
Dinner Forks_per doz 0 32 9
Dessert Forks, Luncheon_“ “ 0 24 9
Dessert Spoons_“ “ 0 24 9
Soup Spoons (Round Bowl)_“ “ 0 24 9
Tea Spoons_“ “ 0 12 9
Butter Knives_“ “ 0 15 6
Table Spoons_“ “ 0 32 9
Jelly (Fruit) Spoons_“ “ 0 14 6
Sugar Spoons_“ “ 0 15 6
Sterling Silver Tea Sets and Kettles_per oz 0 13 9
Plus cost of cases and packing, carriage, as invoiced